DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-18 and 21-23 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 

A representative original independent claim 1 recites:  
1. A method comprising: 
receiving, from a content source, a first content item secured by first digital rights management (DRM) data associated with a first DRM protocol; 
converting the first DRM data into second DRM data in a second DRM protocol; 
adding the second DRM data to a manifest file associated with the first content item; 
receiving, from a device, a first request to access the first content item; and 
sending, to the device, the first content item and the manifest file comprising the second DRM data.

Independent claim 13 recites:
13. (Currently Amended) A method comprising: 
receiving, by a computing device, a first request for recording a content item; 
storing a manifest file associated with the content item, wherein the manifest file secures the content item using first digital rights management (DRM) data; 
sending, to a network device, a second request to access the content item; 
receiving, from the network device, second DRM data that comprises one or more additional access restrictions associated with the content item; and 
accessing the content item in accordance with the second DRM data.  

Independent claim 21 recites:
21. (New) A method comprising: 
receiving, from a plurality of devices, requests for device-specific digital rights management (DRM) data associated with use of recordings, of a content item, made by the plurality of devices; 
sending, based on the requests and to the plurality of devices, corresponding device-specific DRM data comprising restrictions on using corresponding recordings of the content item; and 
causing the plurality of devices to add the corresponding device-specific DRM data to stored copies of a manifest file associated with the content item.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Original Claims 1-18, drawn to a method for converting first digital rights management (DRM) data associated with a first DRM protocol into second DRM data in a second DRM protocol, classified in G06F 2221/0759.
II. Amended claims 13-18, drawn to a method of securing a content item using first digital rights management (DRM) data and accessing the content item in accordance with second DRM data, classified in H04L 2209/603.
III. New claims 21-23, drawn to a method of sending device-specific digital rights management (DRM) data associated with use of recordings of a content item to a plurality of devices upon requests, classified in H04L 2209/603.

The inventions are distinct, each from the other because of the following reasons:

a) Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, (1) the inventions as claimed have a materially different design, mode of operation, function, or effect: Invention I converts first digital rights management (DRM) data associated with a first DRM protocol into second DRM data in a second DRM protocol. On the other hand, Invention II secures a content item using first digital rights management (DRM) data and accesses the content item in accordance with second DRM data (emphasis added). Furthermore, (2) the inventions as claimed do not encompass overlapping subject matter and (3) there is nothing of record to show them to be obvious variants.

b) Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, (1) the inventions as claimed have a materially different design, mode of operation, function, or effect: Invention I converts first digital rights management (DRM) data associated with a first DRM protocol into second DRM data in a second DRM protocol. On the other hand, Invention III sends device-specific digital rights management (DRM) data associated with use of recordings of a content item to a plurality of devices (emphasis added). Furthermore, (2) the inventions as claimed do not encompass overlapping subject matter and (3) there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention (Invention I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-18 and 21-23 are withdrawn from consideration as being directed to  non-elected inventions (Invention II and Invention III).  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Election/Restrictions
1. Applicant’s arguments, see Remarks, filed 10/25/2022, with respect to the election requirement between the newly submitted claims 1-5, 7, 9-12 and the originally submitted claims 1-20 have been fully considered and are persuasive.  The election requirement between the newly submitted claim 1-5, 7, 9-12 and the originally submitted claims 1-20 has been withdrawn. 
2. However, as explained above, the Examiner requires an election between the newly submitted claims 13-18, 21-23 and the originally submitted claims 1-20. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-18, 21-23 are withdrawn from consideration as being directed to a non-elected invention.

Rejections Under 35 U.S.C. § 103
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
1. Applicant argues the following:

    PNG
    media_image1.png
    225
    1220
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    652
    1198
    media_image2.png
    Greyscale

(see Remarks, page 1, last ¶ and page 2, ¶ 1)

The Examiner respectfully disagrees. First of all, the excerpt of Peterka [0022] cited by the Applicant describes the functions of an upstream DRM agent 108. Peterka teaches in [0019] and Fig. 1 reproduced below: “The architecture 100 includes an upstream content distribution system 102, … an upstream device 106, a rights issuer module (RIM) 110… The RIM 110 functions as a DRM translation device that transfers content and associated content license data between the upstream and downstream DRM systems”. Since the upstream DRM agent 108 is not the only entity that provides DRM functions in the architecture 100 (the rights issuer module (RIM) 110 also provides DRM functions), the fact that the upstream DRM agent 108 “may itemize a list of (downstream) DRM systems for which export from the upstream DRM system (via translation) is allowed” cannot prove that the architecture 100 do not teach “generating, based on  first digital rights management (DRM) data in a first DRM protocol and associated with a content item,  second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item”, as recited in claim 1.

    PNG
    media_image3.png
    572
    862
    media_image3.png
    Greyscale

Additionally, Peterka clearly teaches generating, based on  first digital rights management (DRM) data in a first DRM protocol and associated with a content item, second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item (see [0022]: “The upstream content distribution system 102 provides content and associated content license data to the upstream device via the network 104. …The DRM data included within an upstream content license may specify various permissions and/or constraints associated with the item of content, such as whether or not the content can be played, displayed, or executed by upstream device 106, as well as the number of times or the length of time (or a time window during which) the content can be played, displayed, or executed”. And see [0023] and Fig. 1: “In the case that the RIM 110 is physically part of the upstream device 106, the RIM 110 may be securely configured to receive plaintext content (i.e., unencrypted content) and associated DRM data from the upstream device 106”. The Examiner interprets the “DRM data included within an upstream content license” taught in [0022] and the DRM data associated with plaintext content (i.e., unencrypted content) received from the upstream device 106 taught in [0023] as first digital rights management (DRM) data in a first DRM protocol and associated with a content item.  And see [0026]: “The RIM 110 may alternatively be termed a local rights issuer or limited rights issuer, consistent with inclusion of the content license module 115. The content license module 115 is configured to generate downstream content licenses for ciphertext content produced by the encryption module 112. Each downstream content license produced by the content license module 115 includes a function of the CEK, and DRM data, associated with a content item. Each downstream content license is cryptographically bound to a particular requesting downstream device or a domain in which the requesting device is a member, or must become a member as a prerequisite to effective use of the content license”. Because the downstream content licenses (second DRM data) is cryptographically bound to a particular requesting downstream device or a domain in which the requesting device is a member, it is different and additional from the DRM data included within an upstream content license that specifies various permissions and/or constraints associated with the item of content, such as whether or not the content can be played, displayed, or executed by upstream device 106. In other words, the Examiner interprets the downstream content licenses generated by the  content license module 115 of the rights issuer module (RIM) 110 as second DRM data,… that comprises one or more additional access restrictions associated with the content item. 
And see [0017]: “The content is associated with content protection data ("content license") that enables use of the content under specified conditions. For each content transfer, the DRM translation device translates the content license from the upstream DRM system to the downstream DRM system”. And see [0019] and Fig. 1: “The architecture 100 includes an upstream content distribution system 102…The RIM 110 functions as a DRM translation device that transfers content and associated content license data between the upstream and downstream DRM systems”. And see [0020]: “The content distribution system 102 may comprise a cable television system, telephone system, or the like that provides DRM-protected content for use by consumers”. And see [0021]: “the downstream DRM system employs a DRM scheme as specified by the Open Mobile Alliance (OMA) (http://www.openmobilealliance.org) or any equivalent DRM scheme”. The Examiner interprets the DRM protocol used by the upstream content distribution system 102 as a first DRM protocol. The Examiner interprets the DRM scheme used by the downstream DRM system (a DRM scheme as specified by the Open Mobile Alliance (OMA)) as a second DRM protocol. And see [0026] and Fig. 1: “The RIM 110 may alternatively be termed a local rights issuer or limited rights issuer, consistent with inclusion of the content license module 115. The content license module 115 is configured to generate downstream content licenses for ciphertext content produced by the encryption module 112. Each downstream content license produced by the content license module 115 includes a function of the CEK, and DRM data, associated with a content item”. The Examiner interprets the downstream content license including a function of the CEK and DRM data taught in [0026] as second DRM data, in a second DRM protocol. The Examiner interprets the DRM translation device RIM 110 generating downstream content licenses that include DRM data, as taught in [0026], as generating, based on first digital rights management (DRM) data in a first DRM protocol and associated with a content item,  second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item).

2. Applicant argues the following:

    PNG
    media_image4.png
    311
    1251
    media_image4.png
    Greyscale
 
(see Remarks, page 2, ¶ 3)

The Examiner respectfully disagrees. Peterka clearly teaches second DRM data (see [0026] and Fig. 1: “The RIM 110 may alternatively be termed a local rights issuer or limited rights issuer, consistent with inclusion of the content license module 115. The content license module 115 is configured to generate downstream content licenses for ciphertext content produced by the encryption module 112. Each downstream content license produced by the content license module 115 includes a function of the CEK, and DRM data, associated with a content item”. The Examiner interprets the downstream content license including a function of the CEK and DRM data taught in [0026] as second DRM data, in a second DRM protocol).

3. Applicant argues the following:

    PNG
    media_image5.png
    322
    1211
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    106
    1235
    media_image6.png
    Greyscale

(see Remarks, page 2, last ¶ and page 3, ¶ 1)

The Examiner respectfully disagrees. The Office Action dated 4/29/2021 clearly explained the following reason: “Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Swaminathan modified in view of Nijim by letting the receipt comprise a content identifier for the first content item, an account identifier for a user of the device, a key identifier associated with the first content item, and a key type identifier associated with the first content item, as taught by Official Notice 2. It would have been obvious because doing so increases the security of the receipt by binding the receipt to a content identifier for the first content item, an account identifier for a user of the device, a key identifier associated with the first content item, and a key type identifier associated with the first content item so that replay attacks can be thwarted”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(a). Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

(a)(1) The amended independent claim 1 recites “generating, … second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item” (emphasis added). The Examiner reviewed the originally filed specification and did not find any disclosure stating that the second DRM data comprises additional access restrictions associated with the content item. The originally filed specification discloses the following:
[28] As shown in FIG. 3b, in step 304, the content server 106 may convert DRM data associated with the second content item into standardized DRM data in a standardized DRM protocol.

Therefore, the specification does not state that the standardized DRM data in a standardized DRM protocol (the second DRM data in claim 1) comprises additional access restrictions associated with the content item, as recited in claim 1. In other words, independent claim 1 and its dependent claims contain new matter.

(a)(2) The amended independent claim 1 recites “sending, to the device, the second DRM data for accessing the content item” (emphasis added). The originally filed specification discloses the following:
[28] As shown in FIG. 3b, in step 304, the content server 106 may convert DRM data associated with the second content item into standardized DRM data in a standardized DRM protocol.
…
[34] In step 312, the user device 112-117, 125 may replace the standardized DRM data securing the first content item with the information in the receipt. The information in the receipt may also be used to update the manifest file associated with the first content item to instruct the user device 112-117, 125 to transmit the receipt to the content server 106 if the user device 112-117, 125 decides to access the first content item (e.g., for playback, viewing, etc.). The receipt may also provide the information to encrypt the first content item. In other examples, the encryption metadata for encrypting the first content item may be specified and stored separate from the information contained in the receipt. As shown in Fig. 3e, in step 313, if the user device 112-117, 125 is ready to access the first content item, the user device 112- 117, 125 may transmit a request for a decryption key to decrypt the first content item. This request may include the associated encryption metadata and receipt, which may serve as DRM information for use in determining whether the user device 112-117, 125 should be given access to the first content item.

The specification states that the standardized DRM data in a standardized DRM protocol (the second DRM data in claim 1) is replaced by the information in the receipt. It is the information in the receipt that serves “as DRM information for use in determining whether the user device 112-117, 125 should be given access to the first content item”, not the standardized DRM data in a standardized DRM protocol (the second DRM data in claim 1). In other words, “the second DRM data for accessing the content item” in amended claim 1 is not supported by the originally filed specification.  Therefore, independent claim 1 and its dependent claims contain new matter.

(b). Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 2 recites “wherein the second DRM data comprises device-specific DRM data that comprises the one or more additional access restrictions associated with use of a recording of the content item” (emphasis added). The originally filed specification discloses the following:
[28] As shown in FIG. 3b, in step 304, the content server 106 may convert DRM data associated with the second content item into standardized DRM data in a standardized DRM protocol.

Therefore, the specification does not state that the standardized DRM data in a standardized DRM protocol (the second DRM data) comprises device-specific DRM data, as recited in amended claim 2. In other words, amended claim 2 contains new matter.

(c). Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 7 recites “receiving, via an in- band communication from the device, a second request for a decryption key configured to decrypt the content item for playback, wherein the second request comprises the second DRM data” (emphasis added). The originally filed specification discloses the following:
[34] As shown in Fig. 3e, in step 313, if the user device 112-117, 125 is ready to access the first content item, the user device 112- 117, 125 may transmit a request for a decryption key to decrypt the first content item. This request may include the associated encryption metadata and receipt.

Therefore, the specification states that the request for a decryption key comprises the receipt, not the second DRM data, as recited in amended claim 7. In other words, amended claim 7 contains new matter.

(d). Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 9 recites “determining, based on a content identifier in the second DRM data matching a content identifier associated with encryption metadata, a decryption key configured to decrypt the content item for playback” (emphasis added). The originally filed specification discloses the following:
[35] Further still, the content identity from the encryption metadata may be validated to determine that it matches the content identifier asserted by the receipt. The server 106 (or an associated content key management server 199) may resolve a decryption key based on the encryption metadata.

Therefore, the specification states that the content identifier is asserted by the receipt, not the second DRM data, as recited in amended claim 9. In other words, amended claim 9 contains new matter.

(e). Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 12 recites “wherein the second DRM data comprises a content identifier for the content item, an account identifier for a user of the device, and a key identifier associated with the content item” (emphasis added). The originally filed specification discloses the following:
[33] The receipt may include the content identifier in the request, the account identifier in the request, a key identifier associated with a key for decrypting the first content item, and a key type identifier associated with the key for decrypting the first content item.

Therefore, the specification states that it is the receipt, not the second DRM data that comprises a content identifier for the content item, an account identifier for a user of the device, and a key identifier associated with the content item, as recited in amended claim 12. In other words, amended claim 12 contains new matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peterka (US 2006/0282391), and further in view of Evans (US 2003/0236978).

Regarding claim 1, Peterka teaches A method comprising: 
generating, based on first digital rights management (DRM) data in a first DRM protocol and associated with a content item,  second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item  (see [0022]: “The upstream content distribution system 102 provides content and associated content license data to the upstream device via the network 104. …The DRM data included within an upstream content license may specify various permissions and/or constraints associated with the item of content, such as whether or not the content can be played, displayed, or executed by upstream device 106, as well as the number of times or the length of time (or a time window during which) the content can be played, displayed, or executed”. And see [0023] and Fig. 1: “In the case that the RIM 110 is physically part of the upstream device 106, the RIM 110 may be securely configured to receive plaintext content (i.e., unencrypted content) and associated DRM data from the upstream device 106”. The Examiner interprets the “DRM data included within an upstream content license” taught in [0022] and the DRM data associated with plaintext content (i.e., unencrypted content) received from the upstream device 106 taught in [0023] as first digital rights management (DRM) data in a first DRM protocol and associated with a content item.  And see [0026]: “The RIM 110 may alternatively be termed a local rights issuer or limited rights issuer, consistent with inclusion of the content license module 115. The content license module 115 is configured to generate downstream content licenses for ciphertext content produced by the encryption module 112. Each downstream content license produced by the content license module 115 includes a function of the CEK, and DRM data, associated with a content item. Each downstream content license is cryptographically bound to a particular requesting downstream device or a domain in which the requesting device is a member, or must become a member as a prerequisite to effective use of the content license”. Because the downstream content licenses (second DRM data) is cryptographically bound to a particular requesting downstream device or a domain in which the requesting device is a member, it is different and additional from the DRM data included within an upstream content license that specifies various permissions and/or constraints associated with the item of content, such as whether or not the content can be played, displayed, or executed by upstream device 106. In other words, the Examiner interprets the downstream content licenses generated by the  content license module 115 of the rights issuer module (RIM) 110 as second DRM data,… that comprises one or more additional access restrictions associated with the content item. 
And see [0017]: “The content is associated with content protection data ("content license") that enables use of the content under specified conditions. For each content transfer, the DRM translation device translates the content license from the upstream DRM system to the downstream DRM system”. And see [0019] and Fig. 1: “The architecture 100 includes an upstream content distribution system 102…The RIM 110 functions as a DRM translation device that transfers content and associated content license data between the upstream and downstream DRM systems”. And see [0020]: “The content distribution system 102 may comprise a cable television system, telephone system, or the like that provides DRM-protected content for use by consumers”. And see [0021]: “the downstream DRM system employs a DRM scheme as specified by the Open Mobile Alliance (OMA) (http://www.openmobilealliance.org) or any equivalent DRM scheme”. The Examiner interprets the DRM protocol used by the upstream content distribution system 102 as a first DRM protocol. The Examiner interprets the DRM scheme used by the downstream DRM system (a DRM scheme as specified by the Open Mobile Alliance (OMA)) as a second DRM protocol. And see [0026] and Fig. 1: “The RIM 110 may alternatively be termed a local rights issuer or limited rights issuer, consistent with inclusion of the content license module 115. The content license module 115 is configured to generate downstream content licenses for ciphertext content produced by the encryption module 112. Each downstream content license produced by the content license module 115 includes a function of the CEK, and DRM data, associated with a content item”. The Examiner interprets the downstream content license including a function of the CEK and DRM data taught in [0026] as second DRM data, in a second DRM protocol. The Examiner interprets the DRM translation device RIM 110 generating downstream content licenses that include DRM data, as taught in [0026], as generating, based on first digital rights management (DRM) data in a first DRM protocol and associated with a content item,  second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item); 
sending, to a plurality of devices, the content item (see [0032] and Fig.  2: “At step 220, the RIM 110 sends the encrypted content, the content license, and its digital certificate to the downstream device”. And see [0027] and Fig. 1: “The RIM 110 receives requests for content from the downstream devices 118”. And see [0019] and Fig. 1: “The architecture 100 includes an upstream content distribution system 102, a network 104, an upstream device 106, a rights issuer module (RIM) 110, downstream devices 118-1 through 118-N (collectively referred to as downstream devices 118)”); 
receiving, from a device of the plurality of devices, a request to access the content item (see [0027] and Fig. 1: “The RIM 110 receives requests for content from the downstream devices 118”. And see [0032] and Fig.  2: “The method 200 begins at step 208, where the downstream device sends a request for an item of content and associated downstream content license to the RIM 110”. The Examiner interprets the downstream device 118 as a device); and 
sending, to the device, the second DRM data for accessing the content item (see [0032] and Fig.  2: “At step 220, the RIM 110 sends the encrypted content, the content license, and its digital certificate to the downstream device”. And see [0026] and Fig. 1: “The RIM 110 may alternatively be termed a local rights issuer or limited rights issuer, consistent with inclusion of the content license module 115. The content license module 115 is configured to generate downstream content licenses for ciphertext content produced by the encryption module 112. Each downstream content license produced by the content license module 115 includes a function of the CEK, and DRM data, associated with a content item”. Because the Examiner further interprets the downstream content license including a function of the CEK and DRM data taught in [0026] as second DRM data, Peterka teaches sending, to the device, the second DRM data for accessing the content item. And see [0030]: “The RIM 110 sends a requested content item and associated content license to a downstream device along with its digital certificate with the critical extension”. And see [0035]).  

Peterka fails to teach “sending, to a plurality of devices, …a manifest file associated with the content item”. 
In the same field of endeavor, Evans teaches that “Translator 302 can be used to translate content and license data from one DRM format into one that is understood by the system” (see [0056] and Fig. 3). Specifically, Evans teaches adding the second DRM data to a manifest file associated with the first content item (see [0050]: “A client component and associated components to decrypt the data and process content manifests that contain DRM content (e.g. client 304)”. The Examiner interprets “DRM content” contained in a content manifest taught in [0050] as DRM data added to a manifest file associated with the first content item. And see [0089]: “The FIG. 4 system includes a content source 400 that provides protected content. Such content, as noted above, can typically be accompanied by or associated with a license, often included within a manifest. The license typically circumscribes the content's use by describing such things as who can use the content and how it is to be used”. The Examiner further interprets the license circumscribing “the content's use by describing such things as who can use the content and how it is to be used” taught by [0089] as digital rights management (DRM) data because it manages the rights to use the digital content. And see [0061]); and
sending, to a device, a content item and a manifest file associated with the content item (see claim 1: “receiving, with a client component, encrypted content that is to be protected during a rendering process; receiving a manifest associated with the content, the manifest specifying protected media path requirements for the rendering process”. And see [0050] and Fig. 3: “A client component and associated components to decrypt the data and process content manifests that contain DRM content (e.g. client 304)”.The Examine interprets “a client component” “(e.g. client 304)” as a device recited in claim 1. And see [0090]: “The content is provided by the content source to a client 404. As noted above, the license that the client gets indicates that the data requires a protected media path authenticator such as authenticator 418”. And see [0089]: “The FIG. 4 system includes a content source 400 that provides protected content. Such content, as noted above, can typically be accompanied by or associated with a license, often included within a manifest. The license typically circumscribes the content's use by describing such things as who can use the content and how it is to be used”).
Both Peterka and Evans teach a method comprising: converting first DRM data associated with a first DRM protocol securing a first content item into second DRM data in a second DRM protocol and sending, to a device, the first content item and the second DRM data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add to the DRM data conversion method of Peterka the steps of adding the second DRM data to a manifest file associated with the first content item and sending, to the device, the manifest file comprising the second DRM data taught by Evans. It would have been obvious because doing so achieves the predictable result of sending, to the device, the second DRM data through the manifest file. Additionally, Evans teaches the following benefit of the manifest file: “The manifest can also typically describe the level of security that is to be used with the protected content such as the nature of the protected media path that is to be set up, the identification of components along that media path, and any encryption/decryption requirements” (see [0089]). When such a modification is made, Peterka modified in view of Evans would teach sending, to a plurality of devices, the content item and a manifest file associated with the content item.

Regarding claim 2, Peterka teaches wherein the second DRM data comprises device-specific DRM data that comprises the one or more additional access restrictions associated with use of a recording of the content item (see [0026]: “The RIM 110 may alternatively be termed a local rights issuer or limited rights issuer, consistent with inclusion of the content license module 115. The content license module 115 is configured to generate downstream content licenses for ciphertext content produced by the encryption module 112. Each downstream content license produced by the content license module 115 includes a function of the CEK, and DRM data, associated with a content item. Each downstream content license is cryptographically bound to a particular requesting downstream device or a domain in which the requesting device is a member, or must become a member as a prerequisite to effective use of the content license”).  

Regarding claim 5, Peterka fails to teach wherein the second DRM data gives the device permission to use a copy of the content item, recorded by the device, for a time period (emphasis added).
However, Peterka teaches wherein the first DRM data gives the device permission to use a copy of the content item, recorded by the device, for a time period (emphasis added to show the difference between the reference and the claim) (see [0022]: “The upstream content distribution system 102 provides content and associated content license data to the upstream device via the network 104. …The DRM data included within an upstream content license may specify various permissions and/or constraints associated with the item of content, such as whether or not the content can be played, displayed, or executed by upstream device 106, as well as the number of times or the length of time (or a time window during which) the content can be played, displayed, or executed”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka by letting the second DRM data give the device permission to use a copy of the content item, recorded by the device, for a time period, as taught by Peterka regarding the first DRM data. It would have been obvious because Peterka teaches that doing so enables the DRM data included within a content license to specify various permissions and/or constraints associated with the item of content (see Peterka [0022]).

Regarding claim 10, Peterka fails to teach wherein sending the second DRM data comprises: sending the second DRM data, to the device, for use with the manifest file.  
In the same field of endeavor, Evans teaches wherein sending the second DRM data comprises: sending the second DRM data, to the device, for use with the manifest file (see claim 1: “receiving, with a client component, encrypted content that is to be protected during a rendering process; receiving a manifest associated with the content, the manifest specifying protected media path requirements for the rendering process”. And see [0050]: “A client component and associated components to decrypt the data and process content manifests that contain DRM content (e.g. client 304)”. The Examiner interprets “DRM content” contained in a content manifest taught in [0050] as DRM data added to a manifest file associated with the first content item. And see [0089]: “The FIG. 4 system includes a content source 400 that provides protected content. Such content, as noted above, can typically be accompanied by or associated with a license, often included within a manifest. The license typically circumscribes the content's use by describing such things as who can use the content and how it is to be used”. The Examiner further interprets the license circumscribing “the content's use by describing such things as who can use the content and how it is to be used” taught by [0089] as digital rights management (DRM) data because it manages the rights to use the digital content. And see [0061]).  
Both Peterka and Evans teach a method comprising: converting first DRM data associated with a first DRM protocol securing a first content item into second DRM data in a second DRM protocol and sending, to a device, the first content item and the second DRM data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka by letting sending the second DRM data comprise: sending the second DRM data, to the device, for use with the manifest file, as taught by Evans. It would have been obvious because doing so achieves the predictable result of sending, to the device, the second DRM data through the manifest file. Additionally, Evans teaches the following benefit of the manifest: “The manifest can also typically describe the level of security that is to be used with the protected content such as the nature of the protected media path that is to be set up, the identification of components along that media path, and any encryption/decryption requirements” (see [0089]). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Peterka (US 2006/0282391), further in view of Evans (US 2003/0236978), further in view of Swaminathan (US 2013/0163758), and further in view of Nijim (US 9,148,690).

Regarding claim 3, Peterka modified in view of Evans fails to teach receiving, from the device, a second request to authenticate entitlement of the device to access the content item.
In the same field of endeavor, Swaminathan teaches receiving, from the device, a second request to authenticate entitlement of the device to access the content item (see [0062] and Fig. 7 reproduced below: “The application 704 may then use the metadata, along with identifying information for the particular client (e.g., the owner of device 700), to obtain a license for the content indicated by the manifest 706A from the DRM server 720”. The Examiner interprets the device 700 as the device. 
[AltContent: oval]
    PNG
    media_image7.png
    976
    661
    media_image7.png
    Greyscale

The Examiner interprets the arrow in Fig. 7 pointing from application 704 in device 700 to DRM server 720 containing “the metadata, along with identifying information for the particular client (e.g., the owner of device 700)” to “obtain a license for the content indicated by the manifest 706A from the DRM server 720” taught in [0062] as a second request to authenticate entitlement of the device to access the content item because “identifying information for the particular client (e.g., the owner of device 700)” is used for the purpose of authenticating the client).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka modified in view of Evans by adding the step of receiving, from the device, a second request to authenticate entitlement of the device to access the content item taught by Swaminathan. It would have been obvious because Swaminathan teaches that doing so “may be used to integrate DRM systems, for example Adobe's Flash Access DRM system, with native HTTP live streaming mechanisms, for example Apple's native iOS HTTP live streaming (HLS) mechanism, on devices including but not limited to mobile devices” (see Swaminathan [0030]).

Peterka modified in view of Evans and Swaminathan fails to teach that the receiving, from the device, a second request to authenticate entitlement of the device to access the content item is at a time of recording the content item.
In the same field of endeavor, Nijim teaches a time of recording the content item (see abstract: “the first program content may be recorded according to the first entry in the scheduling list”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the receiving, from the device, a second request to authenticate entitlement of the device to access the content item taught by Peterka modified in view of Evans and Swaminathan be at a time of recording the content item taught by Nijim. It would have been obvious because doing so predictably achieves the benefit of ensuring that the content item is protected through authenticating entitlement of the device to access the content item when the content item is recorded. 

	Regarding claim 4, Peterka modified in view of Evans fails to teach granting the second request based on determining that a device identifier in the second request matches a device identifier that is in a database of device identifiers for a plurality of devices that should be given access to the content item.
	In the same field of endeavor, Swaminathan teaches granting the second request based on determining that a device identifier in the second request matches a device identifier that is in a database of device identifiers for a plurality of devices that should be given access to the content item (see [0062] and Fig. 7: “The application 704 may then use the metadata, along with identifying information for the particular client (e.g., the owner of device 700), to obtain a license for the content indicated by the manifest 706A from the DRM server 720”. The Examiner interprets using “identifying information for the particular client (e.g., the owner of device 700), to obtain a license for the content” as granting the second request based on determining that a device identifier in the second request matches a device identifier that is in a database of device identifiers for a plurality of devices that should be given access to the content item).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka modified in view of Evans by adding the step of granting the second request based on determining that a device identifier in the second request matches a device identifier that is in a database of device identifiers for a plurality of devices that should be given access to the content item, taught by Swaminathan. It would have been obvious because doing so improves the security of the first content item by ensuring that only a device that should be given access to the first content item is entitled to access the first content item.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Peterka (US 2006/0282391), further in view of Evans (US 2003/0236978), and further in view of Swaminathan (US 2013/0163758).

Regarding claim 7, Peterka modified in view of Evans fails to teach receiving, via an in- band communication from the device, a second request for a decryption key configured to decrypt the content item for playback, wherein the second request comprises the second DRM data.
In the same field of endeavor, Swaminathan teaches receiving, via an in- band communication from the device, a second request for a decryption key configured to decrypt the content item for playback, wherein the second request comprises the second DRM data (see [0062] and Fig. 7: “The original manifest 706A is modified to generate a modified manifest 706B containing a URL for the HTTPS service 750 that includes the at least the signed token as a parameter….The OS 702 may then use the URL indicated in the manifest 706B to contact the HTTPS service 750 on the remote server, for example using an HTTPS GET call. The HTTPS service 750 extracts the token from the URL, verifies that the signature of the client matches identifying information about the client in the token, and extracts and decrypts the encrypted key (e.g., using a private key or a shared symmetric key). The decrypted key is then returned to the OS 702 over HTTPS, for example in a response to an HTTPS GET call. The OS 702 may then stream the content 732 indicated by the manifest file 706B from the content server 730, using the obtained key 712 to locally decrypt the encrypted data in the stream received from content server 730”. The Examiner interprets the HTTPS GET call for obtaining the key 712 used to decrypt the encrypted data in the stream as a second request for a decryption key configured to decrypt the content item for playback).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka modified in view of Evans by adding the step of receiving, via an in-band communication from the device, a second request for a decryption key configured to decrypt the content item for playback, wherein the second request comprises the second DRM data, as taught by Swaminathan. It would have been obvious because Swaminathan teaches that doing so “may be used to integrate DRM systems, for example Adobe's Flash Access DRM system, with native HTTP live streaming mechanisms, for example Apple's native iOS HTTP live streaming (HLS) mechanism, on devices including but not limited to mobile devices” (see Swaminathan [0030]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peterka (US 2006/0282391), further in view of Evans (US 2003/0236978), and further in view of Official Notice 1.

Regarding claim 9, Peterka modified in view of Evans fails to teach determining, based on a content identifier in the second DRM data matching a content identifier associated with encryption metadata, a decryption key configured to decrypt the content item for playback.
The Examiner takes Official Notice 1 that it is a well-known technique to determine, based on a content identifier in the second DRM data matching a content identifier associated with encryption metadata, a decryption key configured to decrypt the content item for playback.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka modified in view of Evans by adding the step of determining, based on a content identifier in the second DRM data matching a content identifier associated with encryption metadata, a decryption key configured to decrypt the content item for playback taught by Official Notice 1. It would have been obvious because doing so increases the security of the content item by enabling access to the content item through the decryption key only if a content identifier in the second DRM data in the request for the decryption key matches a content identifier associated with encryption metadata.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peterka (US 2006/0282391), further in view of Evans (US 2003/0236978), and further in view of Zhang (US 2015/0149585).

Regarding claim 11, Peterka further teaches wherein receiving the request to access the content item comprises: 
receiving, from the device and after the device has begun recording the content item, the request (see [0027] and Fig. 1: “The RIM 110 receives requests for content from the downstream devices 118”. And see [0032] and Fig.  2: “The method 200 begins at step 208, where the downstream device sends a request for an item of content and associated downstream content license to the RIM 110”. The Examiner interprets the downstream device 118 as a device).
Peterka modified in view of Evans fails to teach wherein the request comprises a content identifier for the content item, an account identifier for a user of the device, and a device identifier for the device.
In the same field of endeavor, Zhang teaches wherein the request comprises a content identifier for the content item, an account identifier for a user of the device, and a device identifier for the device (see [0047]: “the subscription request contains information about the requester or request, including one or more identifiers of the user (e.g., name, email address, phone number), identifiers of the computing device (e.g., an IP address), identifiers of a type of device (e.g., mobile device, laptop, desktop, tablet or particular brand thereof), identifiers of the content item(s) and/or channel”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka modified in view of Evans so that the request comprises a content identifier for the content item, an account identifier for a user of the device, and a device identifier for the device, as taught by Zhang. It would have been obvious because doing so increases the security of authenticating entitlement of the device to access the content item by checking a content identifier for the content item, an account identifier for a user of the device, and a device identifier for the device received in the entitlement request before issuing entitlement of the device to access the content item.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peterka (US 2006/0282391), further in view of Evans (US 2003/0236978), and further in view of Official Notice 2.

Regarding claim 12, Peterka modified in view of Evans fails to teach wherein the second DRM data comprises a content identifier for the content item, an account identifier for a user of the device, and a key identifier associated with the content item.
The Examiner takes Official Notice 2 that it is a well-known technique to let DRM data comprise a content identifier for the content item, an account identifier for a user of the device, and a key identifier associated with the content item.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Peterka modified in view of Evans by letting the second DRM data comprise a content identifier for the content item, an account identifier for a user of the device, and a key identifier associated with the content item, as taught by Official Notice 2. It would have been obvious because doing so increases security by binding the second DRM data that controls access to a content item to a content identifier for the content item, an account identifier for a user of the device, and a key identifier associated with the content item. This ensures the correctness of the content identifier for the content item, the account identifier for a user of the device, and the key identifier associated with the content item for accessing the content item.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495